Citation Nr: 0100977	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
disability described for rating purposes as postoperative 
status, repair of internal jugular vein due to trauma with 
moderate injury area of sternocleidal mastoid muscles, 
stiffness of neck, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
disability described for rating purposes as postoperative 
status repair laceration of phrenic nerve with re-
approximation, currently rated as 10 percent disabling.

3.  Entitlement to assignment of a higher rating for 
headaches secondary to injury to sternocleidal mastoid 
muscles, currently rated as 10 percent disabling.

4.  Entitlement to service connection for residuals of 
exposure to anhydrous ammonia.

5.  Entitlement to service connection for labyrinthitis 
(dizziness and tinnitus).

6.  Entitlement to service connection for bronchitis, asthma, 
sinusitis, and allergic rhinitis, to include as secondary to 
the service-connected residuals of injury to the right side 
of the neck and phrenic nerve laceration.

7.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with secondary weakness of the 
right upper extremity, to include as secondary to the 
service-connected residuals of injury to the right side of 
the neck and phrenic nerve laceration.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1995 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  As to the July 1995 rating decision, a 
notice of disagreement was received in August 1995, a 
statement of the case was issued in November 1995, and a 
substantive appeal was received in December 1995.  As to the 
August 1997 rating decision, a notice of disagreement was 
received in August 1997, a statement of the case was issued 
in January 1998, and a substantive appeal was received in 
February 1998.


FINDINGS OF FACT

1.  The veteran's service-connected disability described for 
rating purposes as postoperative status, repair of internal 
jugular vein due to trauma with moderate injury area of 
sternocleidal mastoid muscles, stiffness of neck, is 
currently productive of moderate symptoms, including 
stiffness, complaints of limited motion, and complaints of 
discomfort and weakness.

2.  The veteran's service-connected disability described for 
rating purposes as postoperative status repair laceration of 
phrenic nerve with re-approximation is currently productive 
of no more than incomplete, moderate, paralysis, based on 
clinical findings of unremarkable cranial nerves, and normal 
EMG findings.

3.  The veteran's headaches secondary to injury to 
sternocleidal mastoid muscles are currently productive of 
subjective complaints that the headaches cause the veteran to 
go to bed for hours every couple of weeks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected disability described for rating 
purposes as postoperative status, repair of internal jugular 
vein due to trauma with moderate injury area of sternocleidal 
mastoid muscles, stiffness of neck, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.7, 4.73, Diagnostic 
Code 5322 (2000).

2.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected disability described for rating 
purposes as postoperative status repair laceration of phrenic 
nerve with re-approximation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
Part 4, including 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8310 (2000).

3.  The criteria for entitlement to assignment of a rating of 
30 percent for headaches secondary to injury to sternocleidal 
mastoid muscles have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings.

The first three issues on appeal arise from the veteran's 
contentions that higher disability ratings are warranted for 
residuals of injury to the right side of the neck 
(sternocleidal mastoid muscles), currently rated as 10 
percent disabling, an injury to the phrenic nerve, currently 
rated as 10 percent disabling, and for headaches, currently 
rated as 10 percent disabling.  As to the claim for 
headaches, the Board notes that the veteran expressed 
disagreement with the original assignment of a disability 
rating following an award of service connection, and as such, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  

The Board first notes that during the course of the appeal 
certain legislation has been enacted with regard to veterans' 
benefits.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ___ (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  However, after reviewing the evidence pertinent to 
the three increased rating issues, the Board finds that the 
record as it stands allows for equitable review of these 
issues and that no useful purpose would be served by delaying 
appellate review of these issues for additional development.  
The veteran has been afforded several VA examinations and the 
record also includes pertinent private medical records.  The 
Board finds that there has been substantial compliance with 
the assistance to the veteran provisions of the Veterans 
Claims Assistance Act of 2000. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

A.  Postoperative Status, Repair of Internal Jugular Vein due 
to Trauma with Moderate Injury Area of Sternocleidal Mastoid 
Muscles, Stiffness of Neck.

A review of the record reveals that in an August 1980 rating 
decision, the veteran was awarded service connection for 
postoperative status, repair of internal jugular vein due to 
trauma with moderate injury area of sternocleidal mastoid 
muscles, stiffness of neck, and assigned a 10 percent rating 
from December 1979.  That decision was based on evidence 
including the veteran's service medical records, which 
reflect that in 1973, the veteran fell through a window and 
incurred a deep laceration on the right side of his neck and 
face.  Following service separation, in a March 1980 VA 
examination, the veteran was noted to have some stiffness in 
the muscles of the right side of the neck.  The veteran did 
not appeal the August 1980 rating decision, but in June 1994, 
he filed a claim for an increased rating.  The RO denied the 
veteran's claim in a July 1995 rating decision, and the 
veteran initiated this appeal.

Initially, the Board notes that the veteran's service-
connected disability described for rating purposes as 
postoperative status, repair of internal jugular vein due to 
trauma with moderate injury area of sternocleidal mastoid 
muscles, stiffness of neck, has been evaluated under the 
rating criteria for injuries to muscle group XXII.  38 C.F.R. 
§ 4.73, Diagnostic Code 5322.  The Board further notes that 
since the time that the veteran filed his claim for service 
connection in June 1994, certain provisions in the Schedule 
for Rating Disabilities dealing with muscle injuries were 
amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  This change took effect subsequent to the 
receipt of the veteran's claim.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Under the 
circumstances, the veteran's increased rating claim must be 
reviewed in light of the regulatory changes dealing with the 
pertinent rating criteria as well as under the applicable 
regulations in effect when the veteran's claim was filed.  
See also Fischer v. West, 11 Vet. App. 121, 123 (1998) 
(applying Karnas to change in rating criteria for muscle 
injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

 (c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (2000).  For purpose of the present 
case, the criteria of moderate and moderately 
severe are pertinent.  Under the new rating criteria:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

38 C.F.R. § 4.56 (2000).

As noted above, the veteran's residuals of injury to the 
right side of the neck (sternocleidal mastoid muscles), have 
been evaluated under the rating criteria for injuries to 
muscle group XXII, which involves muscles of the front of the 
neck.  38 C.F.R. § 4.73, Diagnostic Code 5322.  The function 
of group XXII muscles involves rotary and forward movements 
of the head; respiration; and deglutition.  The currently 
assigned 10 percent rating reflects a moderate disability.  
The next highest evaluation available under Diagnostic Code 
5322 is a 20 percent evaluation, which is assigned for a 
moderately severe disability.  

Reviewing the veteran's residuals of injury to the right side 
of the neck (sternocleidal mastoid muscles), in conjunction 
with the above-noted rating criteria and the medical evidence 
of record, the Board finds that for the following reasons, 
the currently assigned 10 percent rating is appropriate, 
reflecting moderate symptoms, and there is no basis for a 
higher rating at this time.  

The medical evidence of record reveals that in a July 1994 VA 
examination for the cranial nerves, it was noted that there 
was "appreciation of decreased size of the right 
sternocleidomastoid muscle as compared to the left."  

February 1995 VA examination, the veteran indicated that he 
initially had numbness in the right side of his neck, as well 
as stiffness of the neck.  For the past one and a half years, 
the veteran had noticed some weakness of the right arm, then 
numbness of the right hand, followed by pains in the right 
arm and thumb of his right hand.  Objective findings 
indicated that there was some depression in the scar on the 
right side of the neck.  There was no significant muscle 
wasting in the upper arm or in the interosseous muscles of 
the right hand.  There was no facial asymmetry, and no 
swelling or tenderness in the hands or elbows.  There was 
also no evidence of motor weakness in the upper or lower 
extremities. 

In an August 1996 hearing at the RO, the veteran testified 
that he was unable to wear a collar shirt or a necktie, as he 
had to avoid pressure on his neck.  He also indicated that he 
was limited from certain activities, such as golfing and 
throwing a baseball with his son, due to pain in his right 
shoulder.  Additionally, he had a hard time driving long 
distances, as due to limited movement and locking in his 
neck.  The veteran indicated that this stiffness, or 
restricted movement, had gotten worse since the original 
injury.  He stated that he had been doing some truckdriving, 
but had to stop it due to difficulty turning his head and 
using his right arm for shifting.  He also indicated that he 
had difficulty lifting his right arm above his head.  

In an April 1997 examination at the Platte Valley Medical 
Group, P.C., the veteran complained of tightness and soreness 
in the neck, as well as a sense of numbness over the right 
neck and face.  He also reported that in the last three to 
four years, he felt he had some limitation of motion of the 
neck, which was sometimes worse with driving.  Physical 
examination revealed tenderness in the supraclavicular region 
on the right.  His right trapezius muscle and occipital 
groove and base of the skull were tender to palpation.  The 
assessment was muscle tension over the right side of the head 
and neck, caused by some tightening of the neck tissue from 
the scar on his right neck.  

In February 1998, the veteran underwent an examination at the 
Platte Valley Medical Group, pursuant to a referral by the VA 
medical center.  The assessment was neck discomfort secondary 
to a traumatic injury to the soft tissues of the neck.  
Additionally, the veteran had a significant injury to the 
jugular vein, and significant scar tissue, which "probably 
tends to tighten the muscles over that side of the head and 
neck."  The veteran indicated that his right arm would tend 
to go to sleep, and he was bothered by tight collars.  There 
was slight tenderness in the supraclavicular region on the 
right, and some tenderness in the right trapezius muscle and 
occipital groove and base of the skull on palpation. 

In a July 1999 VA examination for the muscles, the examiner 
stated that there was no atrophy of the muscles and no 
tenderness at that time.  He indicated that the findings were 
essentially unchanged from the previous examination.  

In light of the medical evidence summarized above, the Board 
concludes that the veteran's residuals of injury to the right 
side of the neck (sternocleidal mastoid muscles) more closely 
approximates the schedular criteria for the currently 
assigned 10 percent rating, reflecting moderate disability.  
See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5322.  The 
veteran's primary symptoms include complaints of stiffness, 
limited motion, discomfort, and sensitivity, which are 
indicative of moderately disabling symptoms.  In regard to 
the veteran's complaints of discomfort and weakness, the 
Board points out that the cardinal symptoms of muscle 
disability include weakness, fatigue-pain, uncertainty of 
movement, see 38 C.F.R. § 4.54.

However, in the absence of evidence that the veteran has loss 
of deep fascia, loss of muscle substance, moderate loss of 
normal firm resistance of muscles compared with sound side, 
or marked loss of strength and endurance, the criteria for a 
moderately severe disability are not met.  See 38 C.F.R. 
§ 4.56(3).  The medical evidence of record does not reflect 
significant muscle wasting in the veteran's right neck, and a 
recent VA examination dated in July 1999, notes no muscle 
atrophy or tenderness.  While the Board acknowledges the July 
1994 VA examination, which noted decreased size of the right 
sternocleidomastoid muscle as compared to the left, the 
medical evidence subsequent to that examination do not 
reflect similar findings.  However, even considering some 
degree of decreased muscle size, the Board finds that such is 
contemplated in the current 10 percent rating for a moderate 
disability.  The Board has considered both the old and new, 
or current, versions of the criteria for evaluating muscle 
disabilities, and notes that as there were no significant 
substantive changes to those regulations, the veteran's 
symptoms warrant a 10 percent rating under both versions of 
the regulations.

The Board notes that many of the medical findings noted above 
include comments regarding the right upper extremity, such as 
complaints of weakness and loss of sensation.  However, while 
the Board has included those complaints for purposes of 
understanding the veteran's overall disability picture, the 
Board emphasizes that the veteran is not presently service-
connected for a disability of the right upper extremity.  The 
issue of entitlement to service connection for cervical spine 
disability with secondary weakness of the right upper 
extremity is also appeal and is addressed in the remand 
section of this decision.    

Finally, the Board notes that the veteran is assigned a 
separate 10 percent rating for scarring, including the scars 
to the right side of the neck.  However, that issue is not 
before the Board for appellate review. 

B. Postoperative Status Repair Laceration of Phrenic Nerve 
with Re-approximation

In an August 1980 rating decision, the veteran was awarded 
service connection for postoperative status repair laceration 
of phrenic nerve with reapproximation, and a noncompensable 
rating was assigned from December 1979.  That decision was 
based on the in-service laceration to his right neck, which 
required repair of the phrenic nerve.  In the March 1980 
post-service VA examination, it was noted that the phrenic 
nerve mainly involves the diaphragm, and an x-ray seemed to 
reveal a slight widening of the mediastinum.  The veteran did 
not file an appeal as to the August 1980 rating decision, but 
in June 1994, he filed a claim for an increased rating.  In a 
July 1995 rating decision, the RO granted a 10 percent rating 
for postoperative status repair laceration of phrenic nerve 
with reapproximation, effective from June 1994.  The veteran 
disagreed with that decision, and initiated this appeal.  
Essentially, the veteran maintains that he should be assigned 
a higher evaluation.  

The veteran is assigned a 10 percent rating for an injury to 
the phrenic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8310, which rates neuritis, tenth (pneumogastric, vagus) 
cranial nerve.  According to 38 C.F.R. § 4.123, neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in 38 C.F.R. § 4.123 will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Under Diagnostic Code 8210, a 10 
percent rating is assigned for incomplete, moderate, 
paralysis of the tenth cranial nerve; a 30 percent rating is 
assigned for incomplete, severe, paralysis.  A note to 
Diagnostic Code 8210 indicates that the rating is dependent 
upon extent of sensory and motor loss to organs of voice, 
respiration, pharynx, stomach and heart.

Reviewing the evidence of record, in a July 1994 VA 
examination for the cranial nerves, the veteran reported 
decreased sensory ability along the right side of his face 
and throat.  He also noted weakness of the right side of the 
neck, particularly as he worked at his computer for many 
hours.  There was hypersensitization to cold, but not to hot, 
along the right side of the face, from the front of the right 
ear, extending down to the jaw.  The assessment was 
laceration of the right side of the neck, involving the right 
phrenic nerve.

In a September 1994 neurology consultation, the veteran was 
seen with complaints of right arm intermittent weakness.  The 
veteran also noted decreased sensation in the right upper 
extremity with the right arm having intolerance to cold.  He 
described no loss of sweating.  Examination demonstrated 
unremarkable speech and cranial nerves, and motor examination 
was essentially unremarkable.  Cranial nerves were also 
unremarkable.  Motor examination of the upper and lower 
extremities was 5/5.  

In January 1995, the veteran underwent nerve conduction 
studies, and it was concluded that there were no abnormal 
findings on electroneuromyography.

In a February 1995 VA examination for peripheral nerves, it 
was noted that the results of an electroneuromyography (EMG) 
were within normal limits.  There was no evidence of 
impairment of motor function, and deep tendon reflexes were 
brick bilaterally in the upper extremities.  There was no 
evidence of impairment of motor function, sensory loss, or 
tendon reflex impairment in the lower extremities.

In a February 1995 VA examination, the veteran complained of 
intermittent weakness and pain in his right hand.  He stated 
that he also had noticed some weakness in the right arm, and 
numbness in the right hand followed by pains in the right arm 
and thumb of his right hand.  He claims that this interfered 
with his job, and sports activities.  Objective examination 
revealed no significant muscle wasting in the upper arm or 
right hand.  There was no facial asymmetry, and examination 
of the cranial nerves was unremarkable.  There was also no 
evidence of motor weakness in the upper or lower extremities, 
and no paralysis noted.  Sensation was grossly intact, except 
for some diminished pinprick in the right side of the neck.  
It was noted that the etiology of the veteran's complaints of 
weakness was unclear.  Further neurological testing was 
recommended.

In April 1995, a VA chest fluoroscopy was performed, which 
showed minimal atelectasis in both lower lobes.  However, the 
examiner indicated that the veteran's diaphragms did not 
appear to be paralyzed, and they both moved normally.  

In a February 1998 examination at the Platte Valley Medical 
Group, pursuant to a referral by the VA medical center, the 
veteran complained that his right arm would fall asleep.  
There were normal neurological findings.

In a July 1999 VA examination for cranial nerves, the 
examiner indicated that the veteran did not report any 
changes since the neurological examination the year before, 
and there were no apparent increased symptoms or findings 
since the previous examination.  Cranial nerves were within 
normal limits.  In a July 1999 VA examination for scars, it 
was noted that there were no neurological deficits at that 
time.  The extensors and flexors of the elbow were 5 by 5 
with no deficit, and the abductors and flexors at the 
shoulder joints were also 5 by 5 with no deficit.  There was 
no sensory deficit except for a small linear scar around the 
neck.  Deep tendon reflexes were within normal limits.  

The foregoing medical evidence indicates that in a July 1994 
VA examination, the veteran reported decreased sensation in 
the right side of his neck and face.  However, the medical 
evidence following that examination consistently indicates 
that the veteran's cranial nerves are within normal limits, 
with unremarkable findings.  Moreover, EMG results of record 
are normal, and examinations of the cranial nerves as recent 
as July 1999 reveal normal findings.  As noted earlier, the 
veteran is assigned a 10 percent rating under Diagnostic Code 
8210, which rates incomplete, moderate, paralysis of the 
tenth cranial nerve.  As there are no recent clinical 
findings regarding impairment of the cranial nerves, the 
Board finds no basis for a rating in excess of 10 percent 
under Diagnostic Code 8210.  Moreover, the Board has reviewed 
other related diagnostic code provisions to determine if a 
higher rating is warranted.  However, as noted above, the 
medical evidence simply does not reflect symptoms productive 
of more than incomplete, moderate, paralysis.  In short, the 
Board finds that the currently assigned 10 percent rating is 
appropriate, and the preponderance of the evidence is against 
a higher rating at this time. 

C.  Headaches.

A review of the record reveals that in an August 1997 rating 
decision, the veteran was awarded service connection for 
headaches, as secondary to his injury to the sternocleidal 
mastoid muscles, and a 10 percent rating was assigned from 
January 1997.  The veteran disagreed with that rating, and 
initiated this appeal.  

The veteran is assigned a 10 percent rating for headaches 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which 
prescribes a 10 percent rating for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over last several months.  A 30 percent rating 
requires evidence of characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

A November 1994 private medical record from Ramon R. 
Salumbides, M.D., indicates that the veteran had no 
complaints of headaches.  In an April 1997 examination at the 
Platte Valley Medical Group, P.C., the veteran reported 
experiencing headaches.  The assessment included 
musculoskeletal headaches and neck pains, which are related 
to the neck injury.  In a May 1997 VA examination for audio-
ear disease, the veteran complained of occipital headaches.  
The diagnosis included headaches consistent with muscle 
contraction secondary to occipital muscle spasm from cervical 
spine degenerative changes.  

In a February 1998 examination at the Platte Valley Medical 
Group, P.C., the veteran's headaches were described as 
significant, "in that they cause him to go to bed for hours 
every couple of weeks."  The veteran reported that the 
headaches were worse with increased activity.  Mental status 
was normal, and cranial nerves were intact.  

Other than the foregoing, there is no medical evidence of 
record regarding the veteran's headaches.  The Board notes 
that one examiner appears to have attributed the headaches to 
cervical spine disability.  As noted earlier, the issue of 
service connection for cervical spine disability is on appeal 
and is addressed in the remand section of this decision.  
However, another examiner attributed the headaches to the 
neck injury.  At any rate, service connection for headaches 
secondary to the injury to the sternocleidal mastoid muscles 
has already been established.  Noting the significant 
disability already attributed to the inservice injury, the 
Board believes the veteran's claims regarding the frequency 
and severity of the headaches to be credible.  His February 
1998 statement to a medical examiner to the effect that he 
experiences headaches every couple of weeks of such severity 
that he was forced to go to bed appears to the Board to show 
a disability picture with regard to headaches which more 
nearly approximates characteristic prostrating attacks 
averaging once a month so as to warrant a 30 percent rating.  
In view of the fact that the veteran has reported headaches 
to medical examiners since at least 1997 and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the 30 percent rating is warranted during the entire period 
covered by the appeal; that is, from January 27, 1997. 

However, there is no evidence to suggest that the headaches 
are of such severity so as to warrant a rating in excess of 
30 percent.  There has been no showing of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 

D.  Increased Ratings - Conclusion.

In reaching the foregoing decisions, the Board has considered 
the complete history of the veteran's disabilities, as well 
as the current clinical manifestations of the disabilities 
and their effects on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  All other pertinent aspects of 
38 C.F.R. Parts 3 and 4 have also been considered.  Should 
the veteran's disabilities increase in severity, he may be 
entitled to higher evaluations; however, at present, there is 
no basis for assignment of higher ratings.  See 38 C.F.R. 
§ 4.1.

The Board has also reviewed the increased rating claims in 
light of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b) and the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  However, there is 
no approximate balance of the positive evidence with the 
negative evidence to allow for a favorable determination as 
to the sternocleidal mastoid muscles issue or the phrenic 
nerve issue, nor is there such a balance of evidence to allow 
for a more favorable determination on the headaches issue 
than that set forth in this decision. 

Finally, the Board acknowledges the veteran's statements of 
record that his disabilities have limited him from certain 
activities.  However, the Board also points out that the VA 
Schedule for Rating Disabilities contemplates average 
impairment in earning capacity.  The Board finds no evidence 
of record that the veteran's service-connected disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluations), or necessitated such frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, the Board is 
not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating for in excess of 10 percent for 
service-connected disability described for rating purposes as 
postoperative status, repair of internal jugular vein due to 
trauma with moderate injury area of sternocleidal mastoid 
muscles, stiffness of neck is not warranted.  Entitlement to 
a rating in excess of 10 percent for service-connected 
disability described for rating purposes as postoperative 
status repair laceration of phrenic nerve with re-
approximation is not warranted.  To this extent, the appeal 
is denied. 

Entitlement to a 30 percent rating for headaches is 
warranted.  To this extent, the appeal is granted. 


REMAND

The remaining issues involve claims for service connection.  
The underlying questions with regard to such issues often 
involve the need for medical diagnosis of current disability 
as well as opinions as to etiology.  In other words, these 
issues require more than evidence showing the degree of 
current severity.  As noted earlier, new legislation has set 
forth certain provisions for VA assistance to claimants under 
certain circumstances.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  Under the 
circumstances of this case, the Board finds that further 
assistance to the veteran to develop the medical evidence 
with regard to the service connection issues is necessary 
before the Board may properly proceed with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  All pertinent VA and private medical 
records (not already of record) should be 
obtained and associated with the claims 
file. 

2.  The veteran should be scheduled for 
comprehensive VA examinations with regard 
to the service connection issues.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners in connection with the 
examinations.  Any medically indicated 
special tests and studies should be 
accomplished.  The examiners should 
clearly report whether the claimed 
disorders are capable of medical 
diagnosis.  For each such disorder found 
to be capable of medical diagnosis, the 
appropriate examiner should offer an 
opinion as to etiology, to include 
whether it is at least as likely as not 
due to inservice injury or to an already 
service-connected disability.  A detailed 
rationale for all opinions expressed 
should be furnished. 

3.  The RO should then review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the service connection 
benefits sought can be granted.  A 
supplemental statement of the case should 
be issued addressing any issue(s) which 
remains denied.  After the veteran and 
his representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
are free to submit additional evidence and argument in 
support of the matters addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

